Title: From Thomas Jefferson to John Mason, 19 May 1793
From: Jefferson, Thomas
To: Mason, John



Dear Sir
Philadelphia May 19. 1793.

I have been longer without answering your favor of Apr. 26. than I would have been if the answer could be of any consequence. I knew also that the same information was handed you thro another channel, which I have now to give, and give only in respect to your letter. The government of the US. will not meddle with the investment of the monies they will pay to France. They will pay the cash to the order of the French minister, and leave it to him to make the purchases of flour in what places, and through what agents he pleases. You will therefore perceive that nothing can be done for you in the way proposed. Had there been room for it, no one would render you a service with more pleasure than Dear Sir Your most obedt. humble servt

Th: Jefferson

